DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (“Harrison”, WO 2017/040771 A1) in view of Strumolo et al. (“Strumolo”, US 2011/0187518 A1, IDS).
 	1) Regarding claims 1 and 12, Harrison discloses trailer sideswipe avoidance system for a vehicle towing a trailer (Abstract; Figs. 1-7), comprising: 	a sensor system (¶0019-25; Fig. 3: object detection system) configured to detect one or more objects in an operating environment of the vehicle (Fig. 3: object 16); 	a controller (Fig. 1: ECU 43) that processes information received from the sensor system to determine whether an object detected in the operating environment of the vehicle is in a travel path of the towed trailer as the vehicle turns (Figs. 7A-B); and 	a visual display (Fig. 1-2: three dimensional display). 	As per the limitation the visual display displays a trailer collision alert zone and a trailer collision avoidance zone at respective positions on the visual display, wherein the position of the trailer collision avoidance zone on the visual display relative to the position of the trailer collision alert zone on the visual display directionally corresponds with a collision avoidance steering angle of the vehicle relative to a current steering angle of the vehicle when the controller determines that the object is in the travel path of the towed trailer. 	Harrison discloses, in ¶0023 with reference to Fig. 2, the concept of visually indicating a safe traveling steering maneuver with respect to a detected object (i.e., suggested path of travel) and an unsafe traveling path with respect to the object being detected in the traveling path of a towed trailer (i.e., current path of travel 36). 	Strumolo discloses, in ¶0021; ¶0025-28 with reference to Fig. 5, the concept of providing visual steering wheel directional indication via LED groups (i.e., 4 green LEDs, corresponding to a collision avoidance zone with respect to the steering angle and three red LEDs, corresponding to collision alert zone with respect to the steering angle) with respect to current safe or current unsafe directional path of traveling with respect to the current steering direction. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing visual steering wheel directional indication via LED groups with respect to current safe or current unsafe directional path of traveling with respect to the current steering direction as taught by Harrison, with the motivation to enhance the visually indication and collision avoidance features of the system. 	2) Regarding claims 2, Harrison and Strumolo teach wherein the position of the trailer collision avoidance zone on the visual display relative to the position of the trailer collision alert zone on the visual display directionally corresponds with the current steering angle of the vehicle relative to a collision inducing steering angle of the vehicle when the controller determines that the object is outside of the travel path of the towed trailer (with consideration of Harrison disclosing, in ¶0023, that the current path indication being a unsafe path with respect to a detected object relative to a towed trailer, and Strumolo discloses, in ¶0025-28 with reference to Fig. 5, that a safe traveling path would involve safe directional steering (4 green LEDs) and a unsafe directional steering (3 red LEDs) traveling path would be involve rightward steering. The combination of Harrison and Strumolo reads on the limitations). 	3) Regarding claim 3, Harrison and Strumolo teach wherein the trailer collision alert zone is a different color than the trailer collision avoidance zone (see analysis of the rejections of claims 1-2 and 12).   	4) Regarding claims 4 and 17, Harrison and Strumolo teach wherein the trailer collision avoidance zone includes a first subzone and a second subzone (see analysis of the rejection of claims and 12, with consideration that the 4 green LEDs corresponds to a subgroup and the 3 red LEDs corresponds different subgroup; also see Strumolo ¶0027-28), wherein the second subzone is positioned further than the first subzone from the trailer collision alert zone (Strumolo Fig. 5 illustrates the 4 green LEDs being further to the left than the 3 red LEDs), and wherein each of the first subzone, the second subzone, and the trailer collision alert zone are different colors (see analysis of the rejections of claims 1-2 and 12). 	5) Regarding claims 5 and 18, Harrison and Strumolo teach wherein the trailer collision avoidance zone and the trailer collision alert zone generally form an arc on the visual display (Strumolo illustrates, in Fig. 5, the LEDs forming an arc). 	6) Regarding claim 6, Harrison and Strumolo teach wherein the controller is further configured to prompt the visual display to display a steering indicator that represents the current steering angle of the vehicle (Harrison discloses, in ¶0009; ¶0019-23 with reference to Fig. 2, that the current wheel angle determined to provide feedback to the driver about wheel angle adjustments; Strumolo discloses, in ¶0025-28, visually indicating directional steering wheel adjustment. Therefore, the combination of Harrison and Strumolo provides steering indications for safe and unsafe traveling paths, respectively, with respect to a detected object), wherein the steering indicator corresponds with the trailer collision alert zone when the controller determines that the object is in the travel path of the towed trailer (Strumolo discloses, in ¶0028, that if the current steering direction indicates undesired path of direction the corresponding LEDs provide indication (i.e., red color)). 	7) Regarding claim 7, Harrison and Strumolo teach wherein the steering indicator corresponds with the trailer collision avoidance zone when the controller determines that the object is outside of the travel path of the towed trailer (Harrison discloses, in ¶0009; ¶0019-23, detecting current wheel angles to indicate suggested path of travel to avoid an object; Strumolo discloses, in ¶0025-28, visually indicating directional steering wheel adjustment. Therefore, the combination of Harrison and Strumolo provides steering indications for safe and unsafe traveling paths, respectively, with respect to a detected object). 	8) Regarding claim 13, Harrison and Strumolo teach further comprising the step of: 	modifying the position of the trailer collision alert zone on the visual display based on information from a sensor system of the vehicle (Strumolo illustrates, in Figs. 4-5, that the subset of green LEDs position can be modified based on the direction of travel needed, hence if the object is on the left side the green LEDs will be on the right side of the LED array and the red LEDs on the left side, and if the object is on the right side the green LEDs will be on the left of the LED array and the red LEDs on the right side). 	9) Regarding claim 14, Harrison and Strumolo teach further comprising the step of:  	displaying a steering indicator on the visual display, wherein the steering indicator represents the current steering angle of the vehicle (Harrison discloses, in ¶0009; ¶0019-23 with reference to Fig. 2, that the current wheel angle determined to provide feedback to the driver about wheel angle adjustments; Strumolo discloses, in ¶0025-28, visually indicating directional steering wheel adjustment. Therefore, the combination of Harrison and Strumolo provides steering indications for safe and unsafe traveling paths, respectively, with respect to a detected object). 	10) Regarding claim 15, Harrison and Strumolo teach further comprising the step of: 	steering the vehicle to achieve the collision avoidance steering angle (Harrison: ¶0009; Fig. 2, with regard to the suggested path of travel); and 	modifying the position of the steering indicator on the visual display from a first position, wherein the steering indicator corresponds with the trailer collision alert zone, to a second position, wherein the steering indicator corresponds with the trailer collision avoidance zone (Strumolo illustrates, in Figs. 4-5, that the subset of green LEDs position can be modified based on the direction of travel needed, hence if the object is on the left side the green LEDs will be on the right side of the LED array and the red LEDs on the left side, and if the object is on the right side the green LEDs will be on the left of the LED array and the red LEDs on the right side). 	11) Regarding claim 16, Harrison and Strumolo teach wherein the trailer collision alert zone is a different color than the trailer collision avoidance zone (see analysis of the rejections of claims 1-2 and 12). 	
Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Talamonti et al. (“Talamonti”, CN 108688665 A).  	1) Regarding claim 8, Harrison discloses a trailer sideswipe avoidance system for a vehicle towing a trailer, comprising: 	a sensor system (¶0019-25; Fig. 3: object detection system) configured to detect one or more objects in an operating environment of the vehicle (Fig. 3: object 16). 	As per the limitation a plurality of haptic devices coupled to a steering wheel of the vehicle; and a controller configured to determine whether an object detected in the operating environment of the vehicle is in a travel path of the towed trailer as the vehicle turns; and prompt the plurality of haptic devices to activate sequentially based on a determination that the object is in the travel path of the towed trailer, such that haptic output travels along the steering wheel in at least one of a clockwise direction and a counter-clockwise direction. 	Harrison discloses, in ¶0025 with reference to Fig. 1, the use of haptic device provided on the steering wheel. 	Talamonti discloses, on annotated page 3, in the summary of the invention: ¶0006-9; annotated page 5: ¶0002, the concept of providing haptic device on a steering wheel to provide rotating (corresponding to sequential) haptic feedback in a clockwise and counterclockwise direction based of the traveling path of a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing haptic device on a steering wheel to provide rotating haptic feedback in a clockwise and counterclockwise direction based of the traveling path of a vehicle as taught by Talamonti, into the system as taught by Harrison, with the motivation to enhance the collision avoidance and the haptic feedback features of the system. 	2) Regarding claim 9,  Harrison and Talamonti teach wherein the haptic output travels in the counter-clockwise direction along the steering wheel when a collision avoidance steering angle is achievable via counter-clockwise rotation of the steering wheel (Harrison discloses, in ¶0009, providing suggested path of travel based on wheel angles to avoid a collision. Talamonti discloses, on annotated page 5: ¶0002, providing clockwise or counterclockwise rotational haptic force corresponding to suggested steering to avoid collision. Thus, the combination of Harrison and Talamonti system functions as claimed). 	3) Regarding claim 10, Harrison and Talamonti teach wherein the haptic output travels in the clockwise direction along the steering wheel when the collision avoidance steering angle is achievable via clockwise rotation of the steering wheel (see analysis of the rejection of claim 9). 	4) Regarding claim 11, Harrison and Talamonti teach wherein the haptic output includes vibration of the steering wheel (Harrison discloses, in ¶0025; Talamonti discloses, on annotated page 5: ¶0002).
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Strumolo and Talamonti. 	1) Regarding claim 19, Harrison and Strumolo with consideration with the motivation to combine the teachings by Talamonti, in the rejection of claims 8-11, address the claimed limitation, see analysis of the rejection of claim 8. 	2) Regarding claim 20,  Harrison, Strumolo and Talamonti teach wherein the haptic output travels in the counter-clockwise direction (see analysis of the rejection of claim 8) and the trailer collision avoidance zone is positioned left of the trailer collision alert zone on the visual display (Strumolo: Fig. 5). 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20150149040 A1; US 20140222288 A1; US 20170080928 A1; US 20170247054 A1; US 20210206213 A1, system with towed trailer steering assist features. 	US 20150073664 A1, system visually indicating safe/unsafe traveling with respect to a detected object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684